Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated November 22, 2011 relating to the financial statements, financial statement schedule and the effectiveness of internal controls over financial reporting of Cabot Microelectronics Corporation, which appears in Cabot Microelectronics Corporation’s Annual Report on Form 10-K for the year ended September 30, 2011. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Chicago, IL March 6, 2012
